****CORRECTED COPY – DESTROY ALL OTHERS****



          UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                          Airman First Class SAMMY J. MENDOZA
                                   United States Air Force

                                               ACM 38782

                                           12 November 2015

         Sentence adjudged 8 December 2014 by GCM convened at Ellsworth Air
         Force Base, South Dakota. Military Judge: Brendon K. Tukey (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 15 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Grover H. Baxley.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court